Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Therman Jones appeals the district court’s order affirming the Commissioner’s decision to deny Jones a period of disability and disability insurance benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.2005) (per curiam). We have thoroughly reviewed the parties’ briefs, administrative record, and the materials submitted in the joint appendix, and find no reversible error. Accordingly, we affirm. See Jones v. Convm’r of Soc. Sec., No. 3:09-cv-00590-RLW, 2010 WL 2306151 (E.D. Va. June 3, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.